Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00186-CV

                                     EX PARTE Santiago LAQUE

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 2, 2014

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On March 20, 2014, relator Santiago Laque filed an original pro se habeas corpus

proceeding. Relator alleges that he has been illegally confined to county jail after being held in

contempt for failure to pay previously ordered child support. Relator provides numerous grounds

upon which he believes he is entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish his

right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1)(D) (if a writ of habeas corpus is sought,

relator must include in the appendix proof that the relator is being restrained); TEX. R. APP. P.

52.7(a)(1)-(2) (a relator must file with the petition: (1) “a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying



1
 This proceeding arises out of Cause No. 2002EM505113, styled In the Interest of N.A.L., a Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.
                                                                                      04-14-00186-CV


proceeding;” and (2) “a properly authenticated transcript of any relevant testimony from any

underlying proceeding”); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).

Relator has failed to provide us with a record to support his claims such as the order complained

of, proof of restraint, or the reporter’s record from any hearing. Accordingly, relator’s petition for

writ of habeas corpus is denied.


                                                  PER CURIAM




                                                 -2-